DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on October 12, 2020.

3.	Applicant’s arguments filed October 12, 2020, with respect to the rejections of claims 1-12 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection are made below.

Disposition of Claims
     Claims 1-12 are pending in this application.
     Claims 1-12 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
With regard to claim 1, the recitation “…a maximum camber defining a point of a skeleton of the aerofoil extending from the leading edge to the trailing edge of the vane wherein a distance with a chord of the aerofoil extending from the leading edge to the trailing edge of the vane is maximum…” renders the claim undefined because said recitation is not positively claim structural limitations to further define Applicant’s invention. Instead, said recitation is in narrative form just reciting the well-known definitions of the structure of any airfoil (blade, vane, etc.). It is inherent and well-known that airfoils have a maximum camber, a skeleton, and a chord among other structural definitions used for their characterization in the art.

All remaining claims are also rejected under 35 U.S.C. 112(b) because of their dependency upon base independent claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over COJANDE – (US 2016/0194962 A1), in view of STALKER – (US 2,830,753 A).

With regard to claim 1, COJANDE (Figs. 1-4) disclose:
A fan (12) blade of a bypass turbine engine (1), comprising:
at least one shank (Fig 2: the shank is an intermediate section adjacent on top of root 34A connecting the airfoil to the platform), and
a vane (Figs. 2-3: 34) having a leading edge (BA) and a trailing edge (BF), 
wherein, for at least one aerofoil (Fig. 4) of the vane (34) in the vicinity of the shank, a maximum camber defining a point of a skeleton (S) of the aerofoil (Fig. 4) extending from the leading edge (BA) to the trailing edge (BF) of the vane (34) wherein a distance with a chord (C) of the aerofoil (Fig. 4) extending from the leading edge (BA) to the trailing edge (BF) of the vane (34) is maximum*,
* (See above; Claim Rejections – 35 U.S.C. 112. It is inherent that the airfoil of Cojande has a maximum camber, a skeleton, and a chord.)
a maximum thickness being associated with a position along said chord corresponding to a relative chord length of at least 55% (Figs. 4, 6; [0018] in the range z’=0 to z’=0.15),
with an offset of said maximum thickness toward the trailing edge (BF) (Figs. 4, 6; [0018] in the range z’=0 to z’=0.15).

But COJANDE is silent as to: 
A) said maximum camber being associated with a position along said chord corresponding to a relative chord length of at least 55%;
B)  with an offset of said maximum camber toward the trailing edge.

However, regarding limitations (A)-(B) above, the Examiner first takes Official Notice that the position of maximum camber of such an airfoil is typically (though not inherently) at a position (along the chord line) close to the right or to the left direction of the maximum thickness depending on how twisted and/or warped the skeleton is, while assuming a scenario where the chord line only touch the leading edge and the trailing edge.

Further on, as further evidence, STALKER (Fig. 5) is provided teaching a similar airfoil wherein the distance X to the maximum ordinate (i.e. maximum camber) (55) of the mean camber line (i.e. skeleton) (61) may be aft of the mid-point of the chord C (i.e. more than 50% of the chord line toward the trailing edge direction) (Col. 3, ln 8-11).

Notably, the range of “more than 50%” in STALKER encompasses “more than 55%”, but it does not inherently yield a value in the recited range. However, since it is very close and is strongly suggestive of the recited range, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the airfoil maximum camber being associated with a position along the chord line corresponding to a relative chord length of at least 55%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

With regard to claim 2, COJANDE in view of STALKER disclose the blade according to claim 1, and further on COJANDE in view of STALKER also discloses:
wherein said position along the chord of the aerofoil associated with the maximum camber corresponds to a relative chord length comprised between 55% and 75%.

With regard to claim 3, COJANDE in view of STALKER disclose the blade according to claim 2, and further on COJANDE in view of STALKER also discloses:
wherein said position along the chord of the aerofoil associated with the maximum camber corresponds to a relative chord length comprised between 55% and 65%.

With regard to claim 5, COJANDE in view of STALKER disclose the blade according to claim 1, and further on COJANDE also discloses:
a straight root (Fig. 2: 34A) connected to the vane (34) with the shank.

With regard to claim 6, COJANDE in view of STALKER disclose the blade according to claim 1, and further on COJANDE also discloses:
comprising at least one blade (Fig. 1: blade of fan 12) according to claim 1.

With regard to claim 7, COJANDE in view of STALKER disclose the blade according to claim 6, and further on COJANDE also discloses:
a disk (Fig. 1: hub of fan 12) from which said blade (Fig. 1: blade of fan 12) extends substantially radially.

With regard to claim 8, COJANDE in view of STALKER disclose the blade according to claim 7, and further on COJANDE also discloses:
wherein the shank extends outside the disk and on inside of platforms defining an interior of a stream (Figs. 1-2).

With regard to claim 9, COJANDE in view of STALKER disclose the blade according to claim 7, and further on COJANDE also discloses:
a straight root (Fig. 2: 34A) connected to the vane (34) with the shank, wherein the root of the blade is inserted axially into a pocket recess of the disk (The pocket recess is the area surrounding the root and platform on top on disk).

With regard to claim 10, COJANDE in view of STALKER disclose the blade according to claim 7, and further on COJANDE also discloses:
a plurality of blades (On Fig. 1 a blade can be seen and also because the written specification discloses a bypass turbine engine 1 it is inherent that it will include at least one blade) positioned regularly over a circumference of the disk.

With regard to claim 11, COJANDE in view of STALKER disclose the blade according to claim 6, and further on COJANDE also discloses:
a fan (12) according to claim 6.

With regard to claim 12, COJANDE in view of STALKER disclose the blade according to claim 1, and further on COJANDE in view of STALKER also discloses:
wherein said at least one aerofoil of the vane presents said maximum camber being associated with a position along said chord corresponding to a relative chord length of at least 55%, with the offset of said maximum camber toward the trailing edge (Please see analysis in claim 1 above), over less than 5% of a height of the at least one aerofoil (COJANDE Fig. 5: [0041-0042, 0044, 0046-0047, 0058]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over COJANDE – (US 2016/0194962 A1), in view of STALKER – (US 2,830,753 A), further in view of Anderson – (US 2016/0032939 A1).

With regard to claim 4, COJANDE in view of STALKER discloses the blade according to claim 1.

But COJANDE in view of STALKER does not specifically meet the limitation “…the blade being made of a woven composite material…”.

However, Anderson teaches among other things that 3-D type woven structures have been researched extensively to increase the delamination resistance and decrease the damage area during the impact, where a certain number of reinforcement fiber tows were woven in through-thickness direction or partially through-thickness direction [Anderson Paragraph 4].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fan blade of COJANDE in view of STALKER to being made of a woven composite material as taught by Anderson to increase the delamination resistance and decrease the damage area during the impact.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747